1

2

3

4                              UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6                                                 ***
7     GIOVANNI KURTZE,                                     Case No. 2:18-cv-01438-JAD-PAL
8                                         Plaintiff,               ORDER
             v.
9
      JOSEPH LOMBARDO, et al.,
10
                                     Defendants.
11

12

13   I.     DISCUSSION

14          According to the Clark County Detention Center (“CCDC”) inmate database,

15   Plaintiff is no longer incarcerated at CCDC. Plaintiff has not filed an updated address

16   notification with the Court. The Court notes that pursuant to Nevada Local Rule of

17   Practice IA 3-1, a “pro se party must immediately file with the court written notification of

18   any change of mailing address, email address, telephone number, or facsimile number.

19   The notification must include proof of service on each opposing party or the party’s

20   attorney. Failure to comply with this rule may result in the dismissal of the action, entry of

21   default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R.

22   IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of this order to

23   file his updated address with this Court. If Plaintiff does not update the Court with his

24   current address within thirty (30) days from the date of entry of this order, the Court will

25   dismiss this action without prejudice.

26   II.    CONCLUSION

27          For the foregoing reasons, it is ordered that Plaintiff shall file his updated address

28   with the Court within thirty (30) days from the date of this order.

                                                       1
1
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
2
     shall dismiss this case without prejudice.
3
            DATED THIS 18th day of January 2019.
4

5

6                                                 UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
